Keefe, Judge:
This appeal for a reappraisement was brought by the collector against the findings of value of the appraiser. The merchandise was appraised at the invoiced and entered prices which represent the export value of the merchandise. The plaintiff contends that there is a foreign value for the merchandise which is higher than the export value thereof.
At the trial counsel for the Government introduced into evidence a report of a Treasury representative who had investigated the market of these printed pictures in England. It is clearly established by the report that the entered prices represent the export value of the merchandise, but that the same merchandise is freely offered for sale and sold in the home market in the usual wholesale quantities and in the ordinary course of trade at higher prices than sold for export; and that the usual wholesale quantities thereof vary from 25 to 500 copies of a particular print.
From a careful consideration of the evidence before me I find the following facts:
1. That the merchandise in question consists of tri-color prints imported from London, England, December 9, 1938.
2. That the foreign value of the merchandise is higher than the export value thereof, and therefore the proper basis of appraisal is the foreign value.
3. That the foreign value thereof, as defined in section 402 (c) of the Tariff Act of 1930, is as follows:

Prints Per 1,000

42,500 £1.0.0
4,000 12.6
3,000 3.5.0
8,000 3.5.0
12,000 2.0.0
4,000 4.5.0
Plus cases as invoiced.
As matter of law, I hold that the dutiable value of the merchandise herein is the foreign value thereof, as set forth in paragraph 3 of the findings of fact. Judgment will therefore be rendered accordingly.